DETAILED ACTION
This action is responsive to the request for continued examination filed 2/22/2022.
Claims 1-24 are pending.
All prior rejections under 35 U.S.C. § 103 are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Frew, U.S. PGPUB No. 2014/0281873 (“Frew”), in view of Good, U.S. PGPUB No. 2014/0013209 (“Good”).
Frew teaches a system and method for handling user edit history. With regard to Claim 1, Frew teaches a method for management of change groupings within an XML document, the method comprising:
receiving a user input and recording the user input as a plurality of individual changes within a document, wherein each of the plurality of individual changes represents a single insertion, deletion, or formatting alteration made by a user within the document, wherein the plurality of individual changes comprises a grouping of changes into at least one current change set ([0077] describes that a module creates a new node in a graph when a user creates a new draft of a 
the at least one current change set is a metadata row in a metadata table, wherein the metadata row comprises the plurality of individual changes and at least one metadata quality ([0088] describes that an edits database stores one or more change sets associated with a document, and metadata associated with the edits capturing information thereabout), wherein 
displaying the document and the grouping of changes as visual indicia of each of the plurality of individual changes in the document using a graphical user interface ([0160] describes that a change set can be displayed in an interface for a reviewing user to select changes);
receiving and recording user input accepting or rejecting individual changes separately or as a group of all individual changes within the grouping of changes, ([0160] describes that a reviewing user is able to selectively accept or reject each of the individual edits from the edits displayed from a given change set).
Frew, in view of Good teaches that the document is an XML document, that the metadata table comprises a single XML processing instruction that is placed ahead of the XML document; and wherein the user has the option of (a) accepting or rejecting individual changes separately and (b) accepting or rejecting the grouping of changes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Frew with Good. Good provides users improved control over the review of changes made to a document. Therefore, one of skill in the art would be motivated to combine elements of Good with Frew, in order to improve user experience by providing improved user control over the review and acceptance of document changes.
Claims 11 and 12 together recite a system which carries out the method of Claim 1, and are similarly rejected. Claim 13 recites a medium with code that is executed to carry out the method of Claim 1, and is likewise rejected. Claims 14, 16 and 17 together recite an article of manufacture which implements the method of Claim 1, and are also rejected. Claim 18 recites a system which carries out a method substantially the same as that of Claim 1, and is rejected.
With regard to Claim 2, Frew teaches receiving an input closing an existing change set in the XML document. [0182] describes a user finishing a draft and sending a change set to another user for review.

With regard to Claim 4, Frew teaches opening a default change set having at least one preset metadata quality. [0096] describes that a user can obtain a specified change set at regular intervals, according to a work schedule.
With regard to Claim 5, Frew teaches receiving and recording a change to at least one change set metadata quality. [0088] describes that metadata captures timestamps, access privileges, and version numbers, each of which change according to users or settings.
With regard to Claim 6, Frew teaches receiving and recording a nested change set from outside of the XML document. Fig. 6 shows that multiple branches of changes can propagate from an original document through several authors, to be merged together in a final document.
With regard to Claim 7, Good teaches recursively propagating a change within the nested change set. [0033] describes that a user can select a node in a hierarchy, which selects all nodes below the selected node in the hierarchy. All changes are then selected upon which a user can perform one or more operations. It would have been obvious to one of ordinary skill in the art at the time this application was filed to combine Good with Frew, to give users more control over the document creation and editing process.
With regard to Claim 8, Frew teaches comparing a first change set to a second change set to determine if any individual change from the first change set conflicts with any individual change from the second change set. [0153] describes that edits from multiple change sets can be compared to determine if changes are in conflict.

With regard to Claim 10, Frew teaches receiving and recording a user input resolving the change conflict. [0154] describes that a user views and selects an edit to prevail.
With regard to Claim 15, Frew teaches that the at least one metadata quality is selected from the group consisting of: change set name, visibility, change markings, origin, author, effectivity, presentation aspect, and document link. [0088] describes that change sets include metadata identifying access privileges, timestamps, and identifiers.
With regard to Claim 19, Frew teaches receiving a selection of a change set representation through the input device. [0088] describes that a user can access a change set by selecting a document in an interface.
With regard to Claim 20, Frew teaches modifying the change set representation based on the selected change set representation. [0088] describes that a user selecting a change set can have edits displayed or hidden according to access privileges associated with the changes.
With regard to Claim 21, Frew teaches modifying at least one metadata row based on the selected change set representation. [0088] describes that timestamps are recorded for change sets, thereby indicating a user adding changes can record additional or different timestamps to storage.

With regard to Claim 23, Frew teaches modifying the change set representation based on the input individual change and the metadata table. [0088] describes that changes a user can see can be different depending on the user’s access privilege.
With regard to Claim 24, Frew teaches modifying at least one metadata row based on the input change. [0088] describes storing privileges, therefore modifying privileges for edits modifies the row.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant first argues with regard to Frew that Frew does not teach that the at least one current change set is a metadata row in a metadata table, wherein the metadata row comprises the plurality of individual changes and at least one metadata quality. Applicant asserts that the edits database described in Frew stores edits or change sets and metadata associated therewith, but provides no information about the arrangement of the edits and does not mention a metadata table or row.
However, Figs. 2 and 3 of Frew show that edits to a document that are either present at a client or sent from a server, respectively, occupy a metadata row in the same manner shown in Fig. 2 of Applicant’s disclosure. Fig. 2 of Applicant’s disclosure shows a “metadata row” as potentially occupying a plurality of physical rows within metadata associated with a document, 
Further, one of skill in the art would understand that a logical entity stored in a database, such as the change sets disclosed in Frew, likewise are stored as rows in a database. Therefore, Frew teaches a specific embodiment of “metadata row” analogous to that disclosed in Applicant’s application, in addition to database storage which would teach or suggest a “metadata row” to one of skill in the art under the broadest reasonable interpretation of the term.
Applicant then argues that Frew and Good do not teach displaying the document and the grouping of changes as visual indicia of each of the plurality of individual changes in the document using a graphical user interface, arguing the Frew merely teaches “reviewing a series of proposed edits.” However, it is unclear from the remarks how the review of edits described in Frew is deficient in teaching or suggesting this element of the claim. 
In addition to the paragraph cited in the above rejection, [0183] describes a scenario where a user Donald receives drafts of the same document from users Tom and Jerry. Donald reviews edits by Tom and edits by Jerry, and selectively adopts some of the edits by each. This suggests to one of skill in the art that edits are indicated to the reviewing user Donald in an interface, as it is unclear how one could accomplish the task of selectively approving or disapproving individual edits from a set of edits without having those edits indicated in an interface for that purpose. Otherwise, one would not be able to view the edits or select individual edits for approval or disapproval. 
Therefore, for the reasons set forth in the above rejection and these remarks, the claims are properly rejected under the cited art of record, which teaches or suggests each element of the claims to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

3/12/2022